Hornblower, C. J.
If the Court, upon the coming in of a return of a road, and a caveat is filed, take time to advise on any question which may arise thereon — a strict construction of the statute, would bar an application for a review. And yet the act of the legislature was intended to give to freeholders, the power of reviewing roads, and to the Court the power of appointing the freeholders — I think the application is regular and ought to be granted.
Ford, J.
I perceive great difficulty in reconciling different parts of the acts of the legislature on this subject. But I must consider the whole proceedings as of the present term. And if so, and this Court had decided against the exceptions which were made, an application for the appointment of freeholders, would be in time. I concur in granting the application.